DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s election without traverse of Group I and a specific species of an anti-OX40 antibody pab1949, etc. comprising SEQ ID NOS. 1-6, 15-16, 20-21 and 60 in the Response to Restriction Requirement, filed 04/08/2021, is acknowledged. 

     The election of species has been extended to all of current claim limitations.

3. It is noted that the Document Type for an Information Disclosure Statement filed 04/08/2021, calling attention to commonly owned patents.

   Applicant needs to provides copies of it all.
   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If materials other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must containing a legible copy of such material.

   The information disclosure statement filed 04/08/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

                                                   EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

5.  The title has been replaced with:
-- ANTI-OX40 ANTIBODIES -- .  




                                                  REASONS FOR ALLOWANCE

6.  The following is an Examiner's Statement of Reasons for Allowance:  

     As indicated in priority USSN 15/148,720, now U.S. Patent No. 10,259,882 (1449; #CC),
     due to high polymorphism of antibodies, the claimed anti-OX40 antibodies defined by the claimed SEQ ID NOS. attributed to the specific anti-OX40 antibodies species as described in the Examples in the specification are deemed structurally distinct on the primary amino acid basis.

     Upon consideration of prior art and sequence searches, 
     these claimed anti-OX40 antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches anti-OX40 antibodies having the
exact chemical structure of these claimed anti-OX40 antibodies. 
    
      The election of species has been extended to the species recited in the instant claims in the interest of compact prosecution and consideration of prior art and sequence searches. 

     The terminal disclaimer, filed on 05/01/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,259,882 has been accepted.   
    The terminal disclaimer has been recorded. 




    Min et al. (U.S. Patent No. 7,960,515 (1449; #U) and Simons /Boon, WO 2013/ 038191 (1449; #R) are cited of interest as it relates to agonistic anti-OX40 antibodies disclosed in Example 2 of the instant specification. 

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 26, 2021